Case 1:19-cr-00442-BMC Document522 Filed 04/15/21 Page 1 of 1 PagelD # 3846

United States ¥. Vincent Scura
Docket 19-cr-00442 (BMC}
TERMS OF SUPERVISED RELEASE OR PROBATION

1. The defendant shall not associate in person, through mail, electronic mail or telephone with
any individual with an affiliation to any organized crime groups, gangs or any criminal
enterprise; ner shall the defendant frequent any establishment, or other locale where these groups
may Meet pursuant, but not limited to, a prohibition list provided by the U.S. Probation
Department;

2. The defendant shall not have contact with any of the victims or any of their family members.
This means that he shall net attempt to meet in person, or communicate by letter, telephone,
email, the Intemet, or through a third party, without the knowledge and permission of the U.S.

Probation Department;

3. Based on information presented, the defendant ts excused from the mandatory drug testing
provision of 18 U.8.C, 3383(d), however, may be requested to submit to drug testing to ensure
compliance with the conditions of his or her term of supervised release.

, REVIEWED:

h

Ween “ome |
jo ‘=e | :

Defendant ms Deftnse Counsel

—

Ay av \ Hoth wl k | ESQ

 
